Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In re Kenneth Vern Gibbs and Candace                          Original Mandamus Proceeding
Gibbs Walton
                                                        Opinion delivered by Chief Justice Morriss,
No. 06-15-00002-CV                                      Justice Moseley and Justice Burgess
                                                        participating.


       As stated in the Court’s opinion of this date, we find that Relator’s petition for writ of
mandamus should be conditionally granted and direct the trial court to set aside its order of
November 21 and to transfer the physical file in this case to the transferee court in Tarrant
County. The writ will issue only if the trial court fails to comply.

                                                        RENDERED JANUARY 30, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk